Title: To George Washington from Brigadier General William Smallwood, 27 February 1778
From: Smallwood, William
To: Washington, George



Dear Sir,
Wilmington [Del.] February 27th 1778.

On Wednesday Evening the Enemy in a Sloop of war, one Galley, and about 40 Boats fell down the Delaware, and Anchor’d off this Place at

Dusk: The Boats were full of Troops & upwards of 30 said to be flat Bottomed from the best intelligence I received, cou’d not distinguish from this Place, as they came down under cover of this shore, and at Dusk made over to the Jersey Shore, & came to an Anchor opposite to some Fires which had been made there in the afternoon, The Stores & Baggage were immediately sent a small distance on the Lancaster Road, and the Garrison rested on their Arms all night prepared to receive them, the Morning proving hazy the Boats were not discernable, but the Ship & Galley moved down with the Tide, some light Horse who had been ordered the Evening before to scour & Patrole on the Shore above & below Newcastle, to discover their Motions, brought Intelligence the Boats had gone up Salem Creek, but this is not to be depended on, as I think it was too hazy for them to be seen; nor have I yet discovered whether they have Land⟨ed⟩ in Jersey, or gone down below, tho I have had several Scouts out for that purpose, but no Boats can be had here proper for such discoveries.
as it was not improbable but their Views might be extended towards the destruction of our Stores at Dover, I immediately upon the first notice of them, dispatched two Expresses to Capt. Lee, & Hollingsworth, desiring they might be on their Guard, and avail themselves of the Intelligence, by removing & forwarding all the Stores in their Power.
I have exerted my best endeavors to exchange Hides for Shoes, and find it ineffectual, Commissary Ewing had contracted for 1000 pr for this division, and the hides from it, since it came here, have been delivered upwards of 100 on that Contract, and only 80 pr of Shoes received, & they as is too common in such Contracts, not fit to wear, being mostly too small for any Man, & otherways very sorry.
I am afraid we shall never be able to Shoe our People in the way you direct, and in the way the Commissaries of Hides have fallen on, for such Shoes as I have seen recd under such Contracts, are not calculated to answer any purpose, and our distrisses will seldom admit of their being returned on the Makers hands. however I shall follow your direction, and sincerely wish it may succeed.
I did not mistake your meaning, I only found I cou’d not supply the Troops under that Mode with Shoes, which induced me to think of setting our own People to work, and I am persuaded this will be the only certain method of getting well supplied—The Shoe Tools and other Materials purchased for this purpose, shall be disposed of to the best advantage immediately.
please direct whether the Wives of the British Officers, pay their Board, or the Continent, they complain of the want of Money, and are anxious to be sent in, & I know of no other obstacle, I have the Honor to be with sincere Regard Your Excellencys most obedt Hble Sert

W. Smallwood

